Title: To James Madison from John Lamson, 4 April 1803 (Abstract)
From: Lamson, John
To: Madison, James


4 April 1803, Trieste. Informs JM that his consular functions ceased on 31 Mar. 1803 by a government decree in favor of William Riggin. In a 22 May 1802 letter, Lamson sent JM a report of all American ships that had entered Trieste to that date. Encloses a list of those entering between then and 31 Mar. 1803 [not found]. The brig Two Betsys of Baltimore was driven ashore and sank on 12 Jan. The vessel and cargo were purchased at auction by an Austrian subject. “By this unfortunate event the crew were placed in a very distressed situation, and required the assistance of the Government.” Has provided for the Americans at U.S. expense, sent the account to Pinckney for settlement, and referred the other men to their own consuls. Protests at length the government’s decision to replace him, noting that it has damaged his character. Solicits appointment to another position. Encloses an account of his expenses from the time he left the U.S. to the time he ceased to act as consul. Does not doubt JM will agree to his reimbursement so he may return to the U.S. with no greater loss than that of his time, which he hopes will be thought sufficient sacrifice. Apologizes for intruding on JM’s time, which he knows is employed “on subjects of infinitely more consequence than attending to the complaints of an individual,” but hopes his situation will excuse him. Requests a reply as soon as possible in care of the U.S. consul at Leghorn.
 

   
   RC and enclosure (DNA: RG 59, CD, Trieste, vol. 1). 3 pp. For surviving enclosure, see n. 2.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:246.



   
   In the enclosed account (1 p.; docketed by Wagner), Lamson claimed travel and living expenses at Leghorn, Vienna, and Trieste in the amount of $1,486.12⅔. On 5 Aug. 1805 JM rejected the claim as “not only without precedent but unwarrantable from the nature of the circumstances” (DNA: RG 59, IC, vol. 1).



   
   A full transcription of this document has been added to the digital edition.

